ON MOTION FOR REHEARING AND SUGGESTION FOR CERTIFICATION
BY ORDER OF THE COURT:
ORDERED that Appellant’s July 12, 1989 motion for rehearing and motion for rehearing en banc are denied.
ORDERED that Appellant’s July 12, 1989 Suggestion for Certification is granted. The following questions are certified to the Supreme Court of Florida: *749diction in a foreign state while the original state continues to exercise jurisdiction over the parties and the subject matter?
*7481) Is an appeal from a custody order in the lower court a “custody proceeding” within the meaning of the UCCJA so as to toll the vesting of “home state” juris-
*7492) Does the filing of a petition for modification of custody in the lower court, within six months of the children residing in Florida, and while an appeal is pending in Florida, toll the vesting of “home state” jurisdiction in a foreign state? and
3) Is relinquishment of jurisdiction pursuant to Rule 9.600(b) of the Florida Rules of Appellate Procedure a condition precedent to the preservation of continuing “home state” jurisdiction?